DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 18-22, 24, 26, 28, 31-32, and 35-44 are pending and under examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
Claim Objections
Claim 18 is objected to because of the following informalities:  in view of the amendment to claim 38, this claim should now read “to clear the plurality of pores of at least some of the epoxy resin present therein” OR “to at least partially clear the plurality of pores of any of the epoxy resin present therein” - because claim 38 would imply as now amended that different amounts of resin would be removed as to create pores of different sizes along the length of a pipe. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-19, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Medney (US Patent No. 3,879,243) in view of Glaser et al. (US Patent No. 4,691,450), hereinafter Glaser.
Regarding claim 18, Medney (‘243) discloses a method of producing a porous pipe (30) comprising (a) forming a fabric layer from fiber thread into a shape of a hollow pipe (2:28-2:52; 3:1-3:13, 4:12-4:43); (b) binding an epoxy resin (4:26-4:31) to the fiber material after formation of the fabric layer, (c) producing pores (20a) (4:42-4:44) and curing the pipe (3:65). Medney 
Medney (‘243) also uses a vacuum (4:3; 4:47-4:50) to remove excess resin material, which is the application of (negative) ‘air pressure’ (as in claim 24 below) used to clear the voids of any epoxy resin, with the difference between Medney and the claimed invention being, whether the excess material is ‘blasted’ from the structure or ‘collected’ within a vaccum device with respect to the claimed invention, and then curing the pipe (4:29-4:31). Medney discloses removal of the matrix material/resin “at an appropriate time” as to produce the pipe (2:28-2:52), such that the removal of the material causes the voids in the pipe, which is analogous as is in the claimed invention in independent claim 18. 
Medney also does not explicitly disclose with respect to the claimed invention, the use of a blower as is claimed as to clear out pores of material. Curing is discussed further in the claims below as this claim does not contain a curing step. 
However, Glaser discloses a method within the same field of applying an air stream from a blower to a yarn (fiber) material as to cause removal of a liquid from the yarn as it passes (Glaser, 1:60-2:64 and 3:10-3:64). One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the blower of Glaser into the process of Medney above as to remove the material from the pipe because the resin is a “gel” or liquid material from Medney and Glaser demonstrates a suitable mode of removal of a liquid from a yarn or fiber of material. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the air jet of Glaser is used as to remove the resin, either prior to or after curing the material as to cause removal of the material.  
Regarding claim 19, Medney/Glaser discloses the subject matter of claim 18 and further discloses (Medney, Fig. 2) weaving (as the material is shown as “woven” it is interpreted to meet this claim limitation) the fiber thread into a woven material as to create the pipe around a mandrel. 
Regarding claims 22 and 26, Medney (‘243)/Glaser discloses the subject matter of claim 18, and further discloses (M, 4:12-4:31) placing the epoxy resin onto the glass fiber (claim 26) threads prior to forming the pipe (M, ref. claim 5), and the spaces form the pores. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Medney (US Patent No. 3,879,243) in view of Glaser (US Patent No. 4,691,450) as applied to claim 18 above, and further in view of Murai et al. (US 2009/0004453), hereinafter Murai.
Regarding claim 20, Medney ‘243/Glaser discloses the subject matter of claim 18 as discussed above, but does not appear to disclose the “spinning” as recited in claim 20 to produce the fiber layer. 
However, Murai demonstrates that spinning (Murai, par. 0129) is a known method in the art for forming fibrous materials into a larger object, demonstrating that such a means was known in the art for producing fibers that can then be shaped into an object and that one of ordinary skill in the art would have had a reasonable likelihood of success from using such a technique for producing a hollow pipe or tube.  
One of ordinary skill in the art would have readily found the spinning method applicable to the Medney/Glaser “base” process above for purposes of producing the fiber structure with a reasonable expectation of success, and therefore, would have found it obvious to have formed the fibrous structure from “spinning” of fibers as is recited in the claim. 
Claims 21, 28, 31-32, 37, and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Medney (US Patent No. 3,879,243) in view Glaser (US Patent No. 4,691,450) as applied to claim 18 above, and further in view of Dunleavy et al. (US 2011/0272082), hereinafter Dunleavy.
Regarding claim 21, Medney ‘243/Glaser discloses the subject matter of claim 18, which includes placing the fibrous material into the shape of a hollow pipe, but does not appear to explicitly disclose the “braiding” (which requires three separate strands of material) as is claimed. 
However, Dunleavy discloses a similar method of shaping a fibrous material, and discusses “braiding” (Dunleavy, par. 0038) as a substitutable alternative for forming a structure to a woven structure. One of ordinary skill in the art would have readily found the braiding of Dunleavy readily applicable to the base process above of shaping fibers into a hollow object. Therefore, one of ordinary skill in the art would have found it obvious to have used a braiding process instead of a weaving process in order to produce a hollow fibrous pipe, as is claimed. 
Regarding claims 28, 31, 39, and 41, Medney (‘243)/Glaser discloses the subject matter of claim 18, but does not explicitly disclose the additives to the epoxy resin as is recited in claim 28. 
However, Dunleavy, as part of a similar method of shaping a fibrous composite material, discloses the use of various additives (Dunleavy, par. 0087) as to affect the curing time (catalyst) (claim 41) or electrical resistivity/conductivity (claims 31/39). One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the techniques of Dunleavy into the process of Medney as to produce a composite material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that there are additives placed within the 
Regarding claim 32, Medney (‘243)/Glaser discloses the subject matter of claim 18 as discussed above but does not explicitly disclose that there are polyamides, bismaleimides, and cyanate esters within the epoxy. 
However, Dunleavy discusses a similar type of epoxy resin used in a similar application (Dunleavy, par. 0059, 0075) uses bismaleimides within the resin, demonstrating that such materials were known in the art for this purpose. It has been held that the selection of a known material based on its suitability for an intended purpose supports a case of prima facie obviousness. Because Dunleavy demonstrates that these resins were known for a similar application in producing composites, it would have been obvious to one of ordinary skill in the art to have likewise used these resin suggestions as suggested by Dunleavy, in order to produce a similar final product. 
Regarding claim 37, Medney (‘243)/Glaser discloses the subject matter of claim 18, but does not explicitly disclose the insertion of a sensor into the pipe as to sense conditions during use. However, Dunleavy discloses the introduction of a sensor (Dunleavy, par. 0095) as to produce a composite that can sense fracture in a fiber during use (par. 0095). Dunleavy further discloses that the sensor can be introduced as being an electrically conductive fiber material (par. 0095) as to advantageously sense the occurrence of a fracture. Therefore, in order to likewise produce a material that is configured to help find fractures, it would have been obvious to have further disclosed the introduction of a sensor into Medney’s pipe above as is discussed by Dunleavy. 
Regarding claims 40 and 42, Medney (‘243)//Glaser/Dunleavy discloses the subject matter of claim 28 as discussed above, and further discloses that the additive can be used to affect friction (granular material as in Medney (‘243), 2:52-2:62); or to improve the bonding of the epoxy resin to the fibers (Dunleavy, par. 0087, 0141), as is recited in the claims. 
Claims 24, 36, 38, and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Medney (US Patent No. 3,879,243) in view of Glaser (US Patent No. 4,691,450) as applied to claims 18/24 above, and further in view of Crane et al. (US Patent No. 4,695,344), hereinafter Crane. 
Regarding claims 24, 36, 38 and 43-44, Medney/Glaser discloses the subject matter of claims 18/24 as discussed above but does not explicitly disclose the steps of coating a mandrel with epoxy resin and forming a fabric layer over the coated mandrel as required in claim 44, or the requirements that the air is forced to blow on the material as in claims 24, 36, 38, and 43 before curing, or the differential pressure as in claim 38. 
However, Medney does disclose the use of a resin bath as to cover the fibers with resin (Medney, 4:24-4:31) and the use of a mandrel as described above. Medney further provides for different porosity in different sections of the pipe (Medney, 2:63-2:67; ref claim 8).
Additionally, Crane discloses a similar method to that of Medney above in that it also impregnates a “porous” (net-shaped) fiber preform with epoxy resin (Crane, 1:50-2:5). Crane further teaches that epoxy resin is known to become liquid and has a low viscosity and as such, would respond as a liquid in a liquid state (Crane, 1:7-1:47). Crane further discloses placing the resin onto the substrate and then placing the fibers over the resin (Crane, Fig. 1 shows resin on both sides of the fibers which would meet “comprising” as in this claim and also shows the arrangement as required in claims 24 and 43) as is in claim 44. The substrate here in Crane, Fig. 1 is equivalent to the mandrel of Medney above as it provides the forming surface for the composite. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that there is a different air pressure (claims 24, 36, 38, and 43) applied as in Medney/Glaser (specifically Glaser above) as to remove more or less liquidified resin as to produce different sized openings in the resulting pipe, as is claimed as taught by Crane as to move the resin above from the pores as in claims 24, 36, 38, and 43 above prior to curing the resin in accordance with Glaser above. Additionally, it would have further been obvious to have specified in view of Crane above that the epoxy resin is removed from the openings prior to curing, but after it achieves a liquid state as taught by Crane above, as it is appropriately of low viscosity such that forced air would cause suitable movement of the fluid from the material as demonstrated by Glaser above as to produce openings of any size as required in claim 38.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Medney (US Patent No. 3,879,243) in view of Glaser (US Patent No. 4,691,450) as applied to claim 18 above, and further in view of Crestline et al. (US Patent No. 3,581,778), hereinafter Crestline.
Regarding claim 35, Medney (‘243)/Glaser discloses the subject matter of claim 18 but does not explicitly disclose the rollers used to shape the pipe. 
However, Crestline discloses a method of shaping a hose (fibers and resin) into an oblong shape using a pair of rollers (Crestline, 4:29-4:45) demonstrating that such a technique was known in the art for the production of a similar structure. One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated these techniques into the Medney/Glaser process above as to produce a pipe of an appropriate shape using forming rollers. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that forming rollers are used as is recited in the claim. 
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The arguments will be addressed in how they pertain to the claims as now rejected above under 35 U.S.C. 103. The independent claim (claim 18) does not require a step of curing the pipe, and as such, this argument regarding the timing of the curing step would not be persuasive with respect to claim 18 as amended as this is not a claimed feature. 
Dependent claims that require curing are addressed by the newly-discovered Crane reference above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742